



Exhibit 10.6
QUANTUM CORPORATION
RESTRICTED STOCK UNIT AGREEMENT


Quantum Corporation (the “Company”) hereby grants you, %%FIRST_NAME%-%
%%LAST_NAME%-% (the “Director”), the number of Restricted Stock Units under the
Company's 2012 Long-Term Incentive Plan (the “Plan”) indicated below. Subject to
the provisions of Appendix A and of the Plan, the principal features of this
award are as follows:


Number of Restricted Stock Units:    
 
%%TOTAL_SHARES_GRANTED,'999,999,999'%-%
 
Scheduled Vesting Dates: 
 


Number of Units:
 
%%VEST_DATE_PERIOD1,'Month DD, YYYY'%-%
 
 %%SHARES_PERIOD1,'999,999,999'%-%
 
%%VEST_DATE_PERIOD2,'Month DD, YYYY'%-%
 
%%decode(SHARES_PERIOD2, 0, null, SHARES_PERIOD2),'999,999,999'%-%
 
%%VEST_DATE_PERIOD3,'Month DD, YYYY'%-%
 
%%decode(SHARES_PERIOD3, 0, null, SHARES_PERIOD3),'999,999,999'%-%
 
%%VEST_DATE_PERIOD4,'Month DD, YYYY'%-%
 
%%decode(SHARES_PERIOD4, 0, null, SHARES_PERIOD4),'999,999,999'%-%
 
 
 
 
 



IMPORTANT:
By electronically accepting this award, you agree that this award is subject to
all of the terms and conditions contained in Appendix A and the Plan. For
example, important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in Paragraphs 3
through 5 of Appendix A. Also, your acceptance of this award means that you
agree that the Company may use and transfer your personal information as
described in Paragraph 25 of Appendix A. PLEASE BE SURE TO READ ALL OF
APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS GRANT.
In addition, by accepting this award, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company’s expense by requesting one from the Company’s Stock Administration
Department (see paragraph 12 below). If you prefer not to electronically sign
this Agreement, you may accept this Agreement by signing a paper copy of the
Agreement and delivering it to the Company’s Stock Administration Department.






APPENDIX A - TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT





--------------------------------------------------------------------------------





1.Grant. The Company hereby grants to the Director under the Plan the number of
Restricted Stock Units indicated on the first page of this Agreement, subject to
the terms and conditions set forth in this Agreement and the Plan. When Shares
are paid to the Director in payment for the Restricted Stock Units, par value
will be deemed paid by the Director for each Restricted Stock Unit by past
services rendered by the Director and will be subject to the appropriate tax
withholdings.
2.Company’s Obligation to Pay. On any date, a Restricted Stock Unit has a value
equal to the Fair Market Value of one Share. Unless and until the Restricted
Stock Units have vested in accordance with the Vesting Schedule set forth on the
first page of this Agreement, the Director will have no right to payment of the
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, Restricted Stock Units represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
3.Vesting Schedule. Except as provided in paragraph 4, and subject to paragraph
5, the Restricted Stock Units subject to this grant will vest as to the number
of Restricted Stock Units, and on the dates shown, on the first page of this
Agreement. Restricted Stock Units will only vest if the Director remains a
member of the Company's Board of Directors through the applicable vesting
date(s).
4.Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of all or a portion of the Restricted Stock Units at any time, subject
to the terms of the Plan. If so accelerated, such Restricted Stock Units will be
considered as having been earned (vested) as of the date specified by the
Committee. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with the Director’s
“separation from service” within the meaning of Section 409A, other than due to
death, and if (x) the Director is a “specified employee” within the meaning of
Section 409A at the time of such interruption and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to the Director on or within the six (6) month
period following the Director’s “separation from service” (within the meaning of
Section 409A), as determined by the Company, then the payment of such
accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of such separation, unless the
Director dies during such six (6) month period, in which case, the Restricted
Stock Units will be paid to the Director’s estate as soon as practicable
following his or her death, subject to paragraph 8. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
5.Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 or 4 will be forfeited and cancelled automatically on the date on
which the Director is no longer a member of the Company’s Board of Directors.
6.Payment after Vesting. Subject to paragraph 4, Restricted Stock Units that
vest will be paid to the Director (or in the event of the Director’s death, to
his or her estate) in Shares (which may be in electronic form) as soon as
practicable following the date of vesting, but in each such case no later than
the date that is two-and-one-half months from the end of the Company’s tax year
that includes the vesting date. Notwithstanding the foregoing, and if permitted
by the Committee, the Director may elect to defer the payout of vested
Restricted Stock Units by properly completing and submitting a Restricted Stock
Unit Deferral Election to the Company in accordance with the directions on the
Election form and such rules and procedures as shall be determined by the
Committee in its sole discretion, which rules and





--------------------------------------------------------------------------------





procedures shall comply with the requirements of Section 409A, unless otherwise
expressly determined by the Committee.
7.Death of the Director. Any distribution or delivery to be made to the Director
under this Agreement will, if the Director is then deceased, be made to the
administrator or executor of the Director’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
8.Withholding of Taxes. If any tax withholding is required when Shares are
issued as payment for vested Restricted Stock Units or, in the discretion of the
Company, at such earlier time as the Tax Obligations (defined below) are due,
the Company (or, if the Director has become an employee, the employing entity),
will withhold a portion of the Shares that has an aggregate market value
sufficient to pay all taxes and social insurance liability and other
requirements in connection with the Shares, including, without limitation,
(a) all federal, state and local income, employment and any other applicable
taxes that are required to be withheld by the Company or the employing
Subsidiary, (b) the Director’s and, to the extent required by the Company (or
the employing Subsidiary), the Company’s (or the employing Subsidiary’s) fringe
benefit tax liability, if any, associated with the grant, vesting, or sale of
the Restricted Stock Units awarded and the Shares issued thereunder, and (c) all
other taxes or social insurance liabilities with respect to which the Director
has agreed to bear responsibility (collectively, the “Tax Obligations”). The
number of Shares withheld pursuant to the prior sentence will be rounded up to
the nearest whole Share, with no refund provided in the U.S. for any value of
the Shares withheld in excess of the Tax Obligations as a result of such
rounding. Notwithstanding the foregoing, the Company, in its sole discretion,
may require the Director to make alternate arrangements satisfactory to the
Company for such Tax Obligations in advance of the arising of any Tax
Obligations. Further, if permissible under applicable local law, the
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit or require the Director to satisfy the Tax
Obligations, in whole or in part, by selling a sufficient number of Shares
otherwise deliverable to the Director through such means as the Company may
determine in its sole discretion, including through a broker‑assisted
arrangement or otherwise, equal to the amount to be withheld (and any associated
broker or other fees, as applicable).
Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Director with respect to the payment of any Tax
Obligations that the Company determines must be withheld or collected with
respect to such Shares. In addition and to the maximum extent permitted by law,
the Company (or the employing Subsidiary) has the right to retain without notice
from any fees, salary or other amounts payable to the Director, cash having a
sufficient value to satisfy any Tax Obligations that the Company determines
cannot be satisfied through the withholding of otherwise deliverable Shares or
that are due prior to the issuance of Shares under the Restricted Stock Units
award. All Tax Obligations related to the Restricted Stock Units award and any
Shares delivered in payment thereof are the sole responsibility of the Director.
If the Director fails to make satisfactory arrangements for the payment of any
Tax Obligations at the time any applicable Restricted Stock Units otherwise vest
pursuant to this Agreement or the terms of the Plan, or at the time any Tax
Obligations with respect to the Restricted Stock Units otherwise are due, the
Director permanently will forfeit such Restricted Stock Units and any right to
receive the Shares thereunder and the Restricted Stock Units will be returned to
the Company at no cost to the Company.
9.Rights as Stockholder. Neither the Director nor any person claiming under or
through the Director will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to the
Director. Except as provided in paragraph 11, after such issuance, recordation,





--------------------------------------------------------------------------------





and delivery, the Director will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
10.No Effect on Service. The terms of the Director's service with the Company,
whether as a member of the Board of Directors or otherwise, will be determined
from time to time by the Company, and the Company will have the right, which is
hereby expressly reserved, to terminate or change the terms of the service of
the Director at any time for any reason whatsoever, with or without good cause.
The transactions contemplated hereunder and the vesting schedule set forth on
the first page of this Agreement do not constitute an express or implied promise
of continued service as a member of the Board of Directors for any period of
time.
11.Changes in Shares. In the event that as a result of a dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), stock split, reverse stock split, repurchase or exchange of Shares or
other securities of the Company, reclassification, recapitalization, combination
of Shares or the adjustment in capital stock of the Company or otherwise, or as
a result of a merger, consolidation, split-up, spin-off or other reorganization,
or other change in the corporate structure of the Company affecting the Shares,
the Restricted Stock Units will be increased, reduced or otherwise changed, as
the Administrator deems necessary or appropriate in order to prevent diminution
or enlargement of the benefits or potential benefits intended to be made
available under the Award, and by virtue of any such change the Director will in
his capacity as owner of unvested Restricted Stock Units which have been awarded
to him (the “Prior Units”) be entitled to new or additional or different
restricted stock units, cash, securities (other than rights or warrants to
purchase securities) or other property, such new or additional or different
restricted stock units, cash, securities or other property will thereupon be
considered to be unvested Restricted Stock Units and will be subject to all of
the conditions and restrictions which were applicable to the Prior Units
pursuant to this Agreement and the Plan. If the Director receives rights or
warrants with respect to any Prior Units, such rights or warrants may be held or
exercised by the Director, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Restricted
Stock Units and will be subject to all of the conditions and restrictions which
were applicable to the Prior Units pursuant to the Plan and this Agreement. The
Committee in its absolute discretion at any time may accelerate the vesting of
all or any portion of such new or additional units, cash or securities, rights
or warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants.
12.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of the Company’s Stock
Administration Department, at Quantum Corporation, 224 Airport Parkway, Suite
300, San Jose, CA 95110, or at such other address as the Company may hereafter
designate in writing.
13.Grant is Not Transferable. Except to the limited extent provided in paragraph
7 above, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
14.Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, a
Director’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.





--------------------------------------------------------------------------------





15.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.
16.Additional Conditions to Issuance of Certificates for Shares. If at any time
the Company will determine, in its discretion, that the listing, registration or
qualification of Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the settlement of Restricted Stock
Units pursuant to paragraph 6, such settlement will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.
17.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
18.Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Director, the Company, and all
other interested persons. No person acting as the Committee will be personally
liable for any action, determination, or interpretation made in good faith with
respect to the Plan or this Agreement.
19.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
20.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
21.Modifications to the Agreement. This Agreement, together with the Director’s
Change of Control Agreement (or any similar severance or change of control
arrangement), constitute the entire understanding of the parties on the subjects
covered. The Director expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained in the documents described in the preceding sentence.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Director, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection with these Restricted
Stock Units (including settlement or payment thereof), provided that no such
revision may materially reduce the economic benefits provided or intended to be
provided under this Agreement. Further, in no event will the Company (or any of
its Parent or Subsidiaries) reimburse the Director for any taxes imposed or
other costs incurred as a result of Section 409A.
22.Amendment, Suspension or Termination of the Plan. By accepting this award,
the Director expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Director understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.
23.This award shall be governed by, and construed in accordance with, the laws
of the State of California, without regard to principles of conflict of laws.
For purposes of litigating any dispute that arises





--------------------------------------------------------------------------------





directly or indirectly from the relationship of the parties evidenced by this
grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California in United States of America,
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and in no other courts, where this grant is
made and/or to be performed.
24.Waiver. The Director acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Director or any other grantee.
25.Data Privacy Notice. All of Director’s information that is described or
referenced in this Agreement and the Plan may be used by the Company and its
Subsidiaries and affiliates to administer and manage Director’s participation in
the Plan. Director understands that he or she may contact the Company’s
international privacy officer if Director needs to update or correct any of the
information. The Company will transfer this information to, and store this
information in one or several of its U.S. offices. In addition, if necessary to
administer and manage Director’s participation in the Plan, the Company may
transfer to, or share this information with its Subsidiaries and affiliates and
any third party agents acting on the Company’s behalf to provide services to
Director, or any other third parties or governmental agencies, as required or
permitted by law. In particular, without limitation, the Company has engaged
eTrade and any entity controlled by, controlling, or under common control with
eTrade (“eTrade’s affiliates”; and together with eTrade collectively “eTrade”)
to provide brokerage services and to help administer the Company’s stock plans.
eTrade is acting primarily as a data processing agent under the Company’s
instructions and directions, but eTrade reserved the right to share Director’s
information with eTrade’s affiliates. Except as provided in this Paragraph 24 or
as required or permitted by law, the Company will not disclose Director’s
information outside the Company without Director’s consent.
Unless Director notifies Company within 30 days of the grant of the Restricted
Stock Units the Company may use and transfer Director’s personal information as
described in this Paragraph 24, particularly as it concerns transfers to eTrade.
Director understands that participation in the Plan is entirely voluntary and
that his or her denial of consent does not have any adverse effects other than
exclusion from the Plan.
26.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this or future grants of Restricted Stock Units
by electronic means or to request Director’s consent to participate in the Plan
by electronic means. Director hereby consents to receive such documents by
electronic delivery and, if requested, to accept this or future grants of
Restricted Stock Units through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
o O o







